Citation Nr: 0103463	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-21 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for leg problems, to 
include as secondary to a service connected lower back 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight



INTRODUCTION

The appellant had honorable active service from March 1974 to 
September 1979 and from July 1983 to October 1986.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for leg problems as secondary to a service 
connected lower back disability with degenerative joint 
disease was denied.  


REMAND

Prior to consideration of the present case, certain 
development must be completed to ensure compliance with the 
appellant's right to due process.

In November 1999, the appellant submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, indicated that she desired a 
hearing before a traveling Member of the Board sitting at the 
RO.  While the evidence shows that she cancelled a March 2000 
RO hearing, the evidence does not show that she waived her 
right to a hearing before a Member of the Board.  Similarly, 
the evidence does not show that a hearing before a Member of 
the Board was scheduled.  Due process concerns require that 
the appellant be afforded the opportunity for such hearing, 
if so desired. 

The Board notes a March 2000 document from the appellant's 
accredited representative indicating that the she no longer 
resides at her previous address and could not be located by 
telephone.  However, the evidence does not show that the RO 
has attempted to locate the appellant.  Accordingly, the RO 
should attempt to locate the appellant and ascertain whether 
she still desires a hearing before a Member of the Board.  


This case is accordingly REMANDED for the following 
development:

The RO should request that the appellant 
indicate whether she stills desires a 
hearing before the Board.  

If the appellant stills desires a 
hearing, she should be asked to identify 
whether she wishes a hearing before a 
Member of the Board sitting in Washington 
D.C., a Member of the Board sitting at 
the RO, or before a Member of the Board 
by means of a videoconference hearing.  
Such hearing should be scheduled in 
accordance with applicable law.

The claims folder should document the 
efforts of the RO to contact the 
appellant.  If the RO is unable to locate 
the appellant, the requested development 
should be mailed to her at her last known 
address.  

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




